Citation Nr: 9927309	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-03 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for emphysema.  

2.  Entitlement to service connection for lung cancer.  

3.  Entitlement to service connection for nicotine 
dependence. 


REPRESENTATION

Appellant represented by:	Alan L. Busch, Attorney


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active duty from May 1944 to July 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1997 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  



FINDINGS OF FACT

1.  The veteran incurred emphysema as the result of smoking 
during service.  

2.  The veteran incurred lung cancer as the result of smoking 
during service.

3.  There is no competent medical evidence of current 
nicotine dependence.



CONCLUSIONS OF LAW

1.  Emphysema was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.303(d) (1998).

2.  Lung cancer was incurred in service.  38 U.S.C.A. §§ 
1110, 5107; 38 C.F.R. § 3.303(d).

3.  The claim of entitlement to service connection for 
nicotine dependence is not well grounded.  38 U.S.C.A. 
§ 5107.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show no complaints, 
treatment, findings or diagnosis with regard to emphysema, 
lung cancer or nicotine dependence.  The certificate of his 
separation from service shows that he was born in June 1926.

Treatment records from Pulmonary Physicians, P.A., dated in 
February 1990, show that the veteran was initially seen with 
complaints of cough.  Radiology reports revealed a right 
upper lobe nodule without evidence of pneumonia or pleural 
effusion.  A computed tomography (CT) confirmed posterior, 
pleural based nodule in the right upper lobe.  It was noted 
that the veteran had a diagnosis of emphysema and was limited 
in his activities.  It was also noted that he was a former 
heavy smoker although he quit some time ago.  The impression 
was former smoker with severe bullous emphysema by pulmonary 
function tests and radiographic studies with a right upper 
lobe peripheral nodule probably representing bronchogenic 
carcinoma.  

Treatment records from Baylor University Medical Center dated 
in March 1990 show that the veteran underwent bronchoscopy, 
cervical mediastinal exploration, and right thoracotomy with 
segmental resection of right upper lobe.  It was noted that 
he tolerated the procedure reasonably well.  It was noted 
that the veteran had a long history of heavy cigarette 
smoking.  The veteran's discharge diagnoses were squamous 
cell carcinoma right upper lobe, cystic lung disease right 
upper lobe, and prolonged postoperative air leak.  

Treatment records dated from July 1990 to May 1997 show 
ongoing treatment for carcinoma of the lung and emphysema. 

In a Tobacco Product Use History Questionnaire, received in 
September 1997, the veteran reported that he first began 
smoking at the age of 18, placing the onset in 1944 and 
discontinued smoking in 1979.  He smoked a lot during service 
and was smoking up to 3 to 4 packs of cigarettes when he quit 
in 1979.

In a statement dated in February 1998, J.V. M.D., reported 
that the veteran suffers from severe emphysema caused by 
cigarette smoking up to 3 packs daily from 1944 until 1979.  
In 1990, the veteran developed squamous cell carcinoma of the 
lung which was surgically resected.  He reported that the 
cancer was also caused by the cigarette smoked inhaled on a 
daily basis from 1944 to 1979.  

Pertinent Law and Regulations

The threshold question that must be resolved is whether the 
appellant has presented evidence that the claim is well 
grounded. 38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  A well grounded claim is a plausible 
claim, meaning a claim that appears to be meritorious on its 
own or capable of substantiation.  Epps, 126 F.3d at 1468.  
An allegation that a disease or injury is service-connected 
is not sufficient; the appellant must submit evidence in 
support of the claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible." 38 
U.S.C.A. § 5107(a); see also Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the claim for service connection is based on the 
relationship of one disorder to another, competent medical 
evidence showing that such a relationship exists must be 
submitted in order to make the claim well grounded.  See 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996).

A lay person is, however, competent to provide evidence on 
the occurrence of observable symptoms during and following 
service.  If the claimed disability is manifested by 
observable symptoms, lay evidence of symptomatology may be 
adequate to show the nexus between the current disability and 
the in-service disease or injury.  Nevertheless, medical 
evidence is required to show a relationship between the 
reported symptomatology and the current disability, unless 
the relationship is one to which a lay person's observations 
are competent.  See Savage v. Gober, 10 Vet. App. 488 (1997).

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Velez v. West, 
10 Vet. App. 432 (1997); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 
7 Vet. App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical 
evidence connecting a currently diagnosed back disability to 
the fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).

In February 1993, VA's General Counsel issued an opinion that 
clarified when benefits may be awarded based upon in-service 
tobacco use.  The opinion held that direct service connection 
may be granted if the evidence shows injury or disability 
resulting from tobacco use in service.  VAOPGCPREC 2-93 
(O.G.C. Prec. 2-93), 58 Fed. Reg. 42756 (1993).

The General Counsel specifically held that direct service 
connection of disability or death may be established if the 
evidence establishes that injury or disease resulted from 
tobacco use in line of duty in the active military, naval, or 
air service.

In May 1997, the General Counsel issued an opinion further 
clarifying when service connection may be granted for 
disability or death due to nicotine dependence caused by in-
service tobacco use.  The General Counsel indicated that 
secondary service connection may be granted under 38 C.F.R. 
§ 3.310 (1998), if the following three questions can be 
answered affirmatively: (1) may nicotine dependence may be 
considered a disability for purposes of the laws governing 
veterans' benefits; (2) did the veteran acquired a dependence 
on nicotine in service; and (3) may that dependence be 
considered the proximate cause of disability or death 
resulting from the use of tobacco products by the veteran.  
VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997). 

In that opinion the General Counsel referred to a conclusion 
of VA's Under Secretary for Health's that nicotine dependence 
may be considered a disease for compensation purposes.

The Opinion went on to hold that the determination of whether 
a veteran is dependent on nicotine is a medical issue. 

The 1997 Opinion also held that with regard to proximate 
causation, if it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, adjudicative personnel 
must consider whether there is a supervening cause of the 
claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.  

Recently enacted legislation prohibits service connection of 
a disability on the basis that it resulted from disease 
attributable to the use of tobacco products by a veteran 
during his or her service.  38 U.S.C.A. § 1103 (West Supp. 
1999).  This statute, however, applies only to claims filed 
after June 9, 1998.  Where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies.  Dudnick 
v. Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The veteran's claim was submitted prior to 
June 9, 1998.

Analysis

Emphysema

Initially, the Board finds that the veteran's claim for 
service connection for emphysema is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  Dr. Vorhies February 1998 
statement links the veteran's emphysema to cigarette smoking, 
which in part took place during the veteran's period of 
active service.  The veteran has reported cigarette smoking 
that began in service, private treatment records and the 
statement from Dr. Vorhies show that the veteran currently 
has emphysema.  Dr. Vorhies statement links emphysema to the 
inservice cigarette smoking.  As will be discussed below, 
there is no current diagnosis of nicotine dependence.  
However, service connection can be granted for disability due 
to inservice smoking regardless of whether there is a 
diagnosis of nicotine dependence.  It is only necessary that 
the evidence show that current disability is due to smoking 
in service.  VAOPGCPREC 2-93.  The Board finds that there is 
competent evidence in support of each prong of the Caluza 
test for a well-grounded claim.

Once it is determined that the claim is well grounded, the 
claim is adjudicated on the merits.  At the merits stage 
there must be evidence in support of each of the three Caluza 
elements discussed above.  The analysis at the merits stage, 
however, is not the same as at the well groundedness stage.  
The credibility of the evidence is not presumed at the merits 
stage.  Hickson v. West, 12 Vet. App. 247 (1999).  In the 
instant case there is no evidence against Dr. Vorhies' 
opinion linking current emphysema to inservice cigarette 
smoking.  It is true that Dr. Vorhies' statement attributes 
the emphysema, in part, to cigarette smoking that took place 
after service.  However his statement also attributes the 
current emphysema at least in part, to inservice cigarette 
smoking.  Since there is no evidence against this opinion, 
the Board concludes that the evidence is in favor of the 
grant of service connection for emphysema.

Lung Cancer

The analysis applied to the veteran's claim for service 
connection for emphysema is also applicable to his claim for 
service connection for lung cancer.  Dr. Vorhies February 
1998 statement and the private treatment records provide 
competent evidence of current disability.  The veteran is 
competent to report inservice smoking, and the February 1998 
statement provides competent evidence linking the current 
lung cancer to the inservice smoking.  Thus, the claim is 
well grounded.  Since there is no evidence against Dr. 
Vorhies opinion attributing lung cancer, in part, to 
inservice smoking, the Board finds the evidence to be in 
favor of the grant of service connection for lung cancer.

Nicotine Dependence

In the instant case, the veteran is certainly competent to 
describe his observable symptomatology, however, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge..."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Service medical records, as well as the post service medical 
records, contain no diagnosis of nicotine dependence.  The 
determination of whether the veteran has nicotine dependence 
is a medical question.  See VAOPGCPREC 19-97.  The record 
does not reveal that the veteran possesses any medical 
expertise, nor has he claimed such.  Thus, his assertions 
that he has nicotine dependence are not competent and have no 
probative value to establish a diagnosis of nicotine 
dependence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
No competent medical authority has indicated that the veteran 
has current nicotine dependence.  As noted above, one of the 
requirements for making a claim well grounded is that there 
be competent evidence of current disability.  The requirement 
for a competent evidence of current disability means that 
there must be a diagnosis of the disability at the time of 
claim.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In 
this case, the veteran concedes that he stopped smoking prior 
to his claim, and there has never been a diagnosis of 
nicotine dependence.

In the absence of competent evidence of current nicotine 
dependence, the claim is not well grounded and must be 
denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).


ORDER

Service connection for emphysema is granted.  

Service connection for lung cancer is granted.  

Service connection for nicotine dependence is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

